Citation Nr: 1539099	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  10-16 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right upper extremity disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the Veteran's claims was later transferred to the RO in Winston-Salem, North Carolina.  

The issue of service connection for a gynecological disability was also developed and a VA examination in June 2013 revealed a cesarean laparotomy scar, but no other gynecological disability.  Service connection for the scarring was established and the Veteran did not appeal either the rating or effective date assigned.  The grant of service connection was a substantial grant of the benefit sought and that matter is not before the Board.  

In the Veteran's April 2010 VA Form 9, she stated that she wanted a hearing before the Board "only if necessary."  VA Form 9 and its instructions specify that hearings before the Board are optional.  Since a hearing is not necessary to adjudicate the Veteran's claims, the Board does not construe the comment on the Form 9 as requesting a hearing.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Additional development is required on both of the Veteran's claims.  

The Veteran wrote in a May 2010 statement that she received medical treatment from Dr. N. in Rolla, Missouri.  Records from Dr. N. need to be obtained, as well as any other relevant records that have been generated since the Veteran's move to North Carolina.  

An examination is warranted for the Veteran's right arm claim.  In her April 2010 statement, the Veteran wrote that she broke her right arm in 1984 or 1985, and received treatment at the Balboa San Diego Naval Station.  While the Veteran provided some service treatment records in August 2015, her other service treatment records are either unavailable (see March 2009 formal finding of unavailability) or partially illegible copies made from microfiche (see October 2012 PIES response).  In cases involving lost or unavailable records, the Board has a heightened duty to explain its findings, as well as a heightened duty to assist.  See Washington v. Nicholson, 19 Vet.App. 362, 369 (2005); see also Cromer v. Nicholson, 455 F.3d 1346, 1351 (Fed. Cir. 2006).  Accordingly, an examination should be obtained, and efforts should also be made to obtain any records located at Balboa San Diego Naval Station.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorizations, request any outstanding medical records related to the Veteran's right arm, to specifically include records from Dr. N. in Rolla, Missouri.  

2.  Contact the appropriate records repositories, to include the NPRC, and search for any separately stored service treatment records from Balboa San Diego Naval Station during 1984 and 1985.  

3.  Thereafter, schedule a VA examination of the Veteran's right upper extremity.  The examination should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be made available for review.  

For each disability of the right upper extremity, indicate whether it as likely as not (50 percent probability or greater) had its clinical onset in service or is otherwise related to active duty.  

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence.  The examiner should give medical reasons for accepting or rejecting the lay statements regarding the in-service injury and continued symptoms since service.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


